Proceeding under article 78 of the Civil Practice Act to review a determination of the respondent, State Rent Administrator, which establishes the maximum rent of an apartment in a building owned by appellants at $64.25 a month. The administrator found that the maximum rent on March 1, 1943, was $55; that 15% is to be added thereto under the equalization adjustment of May 1,1953, and that an additional $1 is to be added for a television aerial. Appellants contend that the maximum rent on March 1, 1943, was $60, as appears from the registration certificate filed with the Federal rent office by the then owner of the premises. The proof is that on March 1, 1943, the premises were under a lease calling for $60 a month, but the lease instrument further provided that the tenant might pay $55, and did actually pay $55. The proof further establishes that after the equalization adjustment regulations came into effect on May 1, 1953, the appellants demanded $70 a month from the tenant, and that upon refusal appellants brought a summary proceeding in the Municipal Court of the City of New York where, in reliance upon the registration certificate, the court granted a final order in favor of appellants. Thereafter, the local rent administrator determined the maximum rent to be $64.25. In a second dispossess proceeding brought by the appellants, the determination fixing the maximum rent at $64.25 was before the court and the proceeding was dismissed. Petitioners appeal from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with $20 costs and disbursements. No opinion. Present — MacCrate, Acting, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.